Opinion by
Mr. Justice McCollum,
This is an interpleader directed to determine the ownership of a fund deposited with the court by the Grand Lodge of the *581jurisdiction of Pennsylvania, Ancient Order of United Work-' men. The issue joined is between William P. Fodell, plaintiff, and Mary 0. Miller, defendant. The facts by which the issue is to be determined on this appeal are agreed upon in the case stated. The order aforesaid is an unincorporated fraternal and charitable association, organized on January 15,1886, “ for the promotion of the welfare, social and fraternal, of its members and the protection of those dependent upon them.” It may be referred to as the successor in the jurisdiction of Pennsylvania of the Grand Lodge of the Ancient Order of United Workmen of Pennsylvania, incorporated by the Act of March 9, 1871, P. L. 197. The 4th section of this act is as follows: “ It shall be lawful for the corporation to create, hold and disburse a beneficiary fund for the relief of the members and their families, of the lodges established by the corporation, under such regulations as may be adopted by the corporation; Provided, that such fund shall at no time exceed $5,000.” Among the aims and purposes recited in the constitution adopted by the corporation was the following: “ To create a fund for the benefit of its members during sickness or other disability, and in the case of death to pay a stipulated sum to such person or persons as may be designated by each member, thus enabling him to guarantee his family against want.”
In October, 1877, Edward G. Miller, the husband of the defendant in this issue, became a member of a subordinate lodge of the grand lodge incorporated by the act aforesaid, and a policy of insurance or benefit certificate for $2,000 was issued to him by said corporation, and in it Ms wife was designated as the beneficiary. In January, 1878, Miller surrendered said certificate or policy, and the grand lodge by his direction issued a new one, payable to the Marlborough Building and Loan Association. In September, 1878, he surrendered the policy payable as aforesaid, and directed the issuance of a new one payable to himself. The last mentioned policy was issued to him in accordance with his direction, and on July 23,1880, he surrendered the same, revoked former directions as to the payment of the beneficiary fund due at his death, and directed such payment to be made to William P. Fodell, the plaintiff in this issue, who was designated by him as bearing relationship to himself of dependent friend. Thereupon a beneficial certificate was, *582issued by the Grand Lodge insuring the life of Miller in the sum of $2,000, to be paid at his death to William P. Fodell, “his friend.” It is this certificate or policy to which the present contention relates. Miller died November 1, 1896, at Philadelphia, a member in good standing of Philadelphia Lodge, No. 78, of the unincorporated society or order known as the Grand Lodge of the jurisdiction of Pennsylvania, Ancient Order of United Workmen. The amount payable at his death to the beneficiary named in the original policy or certificate, and in each policy or certificate which succeeded it, was the same. The decedent’s wife was not advised in his lifetime of the surrender of the original policy or certificate, or of the issuance of other policies or certificates to him at any time. It will be observed that the certificate in question was issued by the Grand Lodge of the Ancient Order of the United Workmen of Pennsylvania, in consideration of the representations and declarations made to them in the application therefor, and of the payment to said, lodge of all assessments made upon the certificate in accordance with the terms subscribed to in said application. It appears, however, that Fodell was not Miller’s “ dependent friend.” In the certificate issued on the representations aforesaid the former was merely referred to as the latter’s friend. As the application was made a part of the contract, and the material representation contained therein was obviously without foundation and fraudulent, it is clear that the purpose of the party insured was to conceal from the insurer the real nature of the transaction in the 'belief or apprehension that a frank disclosure of it would result in a refusal of the latter to sanction it. The case stated plainly shows that the dues and assessments were charged by the insurer against the insured, that the notices of the same were directed to him, and that the payments were received as coming from him. It also appears therein that the insurer was not informed in the lifetime of the insured that the money paid to Fodell on account of dues and assessments was furnished by the Northern Liberties Gas Works, a creditor of Miller.
We find nothing in the case stated which justifies the claim of the plaintiff to the entire fund. Neither the 4th section of the act of March 9, 1871, under which the Grand Lodge of the Ancient Order of United Workmen of Pennsylvania was *583incorporated, nor the objects of the order as recited in the constitution adopted by it, furnishes an adequate warrant for the claim. Not one of the resolutions adopted on January 15, 1886, is authority for it. The resolution referred to in the plaintiff’s printed argument does not authorize the construction contended for. It does not create a liability where none existed before, nor validate a transaction founded upon false and fraudulent representations. All the cases cited by plaintiff’s counsel are distinguishable from the case in hand, as a reference to them will satisfactorily show. We think the court below entered a proper judgment in the case.
Judgment affirmed.